DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  
The full stop at the end of the claim appears to misplaced with a line break, which should be right after the last word “subject”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “severity” and “the risk of death” in “ assessing the presence and severity of a liver lesion in the subject or the risk of death or liver-related events in the subject” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-35 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of:
1) performing at least 3 binary logistic regressions, or at least 3 other statistical analyses selected from linear discriminant analyses and multivariate analyses, on at least one variable, wherein the binary logistic regressions, or other statistical analyses, are performed on the same variable(s) but are each directed to a different single diagnostic target, thereby obtaining at least 3 scores; 2) combining the at least 3 scores obtained in step 1) in a multiple linear regression to obtain a new multi-targeted score, thereby assessing the presence and severity of a liver lesion in the subject or the risk of death or liver-related events in the subject. 
This judicial exception is not integrated into a practical application because the steps are clear mathematical expressions or algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps of claims 17-32 and 34-35 are not tied to any machine, and thus, the scope of the claim is considered to include a person carrying out these steps mentally, without the help of an apparatus. 
In addition claim 33  recites A microprocessor implementing the method according to claim 17. The microprocessor is not sufficient to transform the recited judicial exception of algorithm or mental process into a patent-eligible invention as the microprocessor is nothing more than a generic computing system coupled with data capture devices that is  limited solely by mere instructions to implement the abstract idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10622109 B1	Method for monitoring mortality risk in children with tetralogy of fallot
US 20170042864 A1	METHODS OF TREATING HEPATIC ENCEPHALOPATHY
US 20130225428 A1	LIVER DISEASE MARKERS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619